        Case 2:20-mj-00310-PMW Document 10 Filed 05/08/20 Page 1 of 3




JOHN W. HUBER, United States Attorney (#7226)
JAMIE Z. THOMAS, Assistant United States Attorney, (#9420)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                       IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION



 UNITED STATES OF AMERICA,                              Case No. 2:20-MJ-00310-PMW

                   Plaintiff,                           INITIAL NOTIFICATION OF
                                                        COMPLIANCE AND REQUEST FOR
 vs.                                                    RECIPROCAL DISCOVERY

 TYLER SCOTT SORENSON,
                                                        Judge Paul M. Warner
                   Defendant.




       The United States of America, by and through the undersigned, hereby files its

initial notification of compliance with its discovery obligations in this case and request

for reciprocal discovery from the defendant.

       The United States gives notice that the following is being or has been provided to

counsel for the defendant via USAfx:




                                            −1−
        Case 2:20-mj-00310-PMW Document 10 Filed 05/08/20 Page 2 of 3




 Discovery produced:     Bate Numbered Documents:

 NOC 01                  SORENSON-CH-00001-SORENSON-CH-00001.04
                         SPD-RPT-00001-SPD-RPT-00001.35



As additional discoverable material becomes available, such material will be provided

within a reasonable time. Throughout this case, the United States will provide material

discoverable under Rules 16 and 26.2 of the Federal Rules of Criminal Procedure and the

Jencks Act without requiring the defendant to make a specific request for such material.

Upon the request of the defendant, the United States will permit and facilitate the

defendant’s own inspection, copying or photographing of those items described/defined

in Rule 16(a)(1)(E).

       The United States also hereby requests disclosure of evidence by the defendant

(also known as reciprocal discovery) pursuant to Rule 16(b) of the Federal Rules of

Criminal Procedure and DUCrimR 16-1(c). By providing Rule 16 discovery without

requiring a specific request from the defense, the United States invokes a reciprocal

obligation on the defendant under DUCrimR 16-1(c), which states that the defendant

must allow the government to inspect and to copy the following, as further defined in

Rule 16 of the Federal Rules of Criminal Procedure:

              a.       Documents and tangible objects the defendant intends to introduce
                       as evidence at trial;

              b.       Reports of examinations and tests the defendant intends to introduce

                                             −2−
        Case 2:20-mj-00310-PMW Document 10 Filed 05/08/20 Page 3 of 3




                     at trial or that were prepared by a witness whom the defendant
                     intends to call at trial; and

              c.     A written summary of the testimony of any expert the defendant
                     intends to use a trial under Federal Rules of Evidence 702, 703 and
                     705.

The United States requests that the defendant provide to the government at a reasonable

time before trial, but no later than five working days before trial, copies of the material

referenced in this paragraph. Further, the United States requests continuing compliance

with the reciprocal discovery following the initial disclosure.

       The United States also hereby requests all written and recorded statements by any

witness other than the defendant whom the defendant intends to call at trial or a hearing

covered by the Jencks Act or Rule 26.2 of the Federal Rules of Criminal Procedure.

       DATED this 8th day of May, 2020.

                                                   JOHN W. HUBER
                                                   United States Attorney

                                                    /s/ Jamie Z. Thomas
                                                   JAMIE Z. THOMAS
                                                   Assistant United States Attorney




                                             −3−
